UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CPI CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CPI CORP. news for immediate releaseFOR RELEASE July 1, 2009 FOR FURTHER INFORMATION CONTACT: NAME Jane Nelson FROM CPI Corp. ADDRESS 1706 Washington Avenue CITY St. Louis STATE, ZIP Missouri, 63103 TELEPHONE (314) 231-1575 CPI CORP. RECEIVES LETTER OF SUPPORT FROM IVAN CAPITAL MANAGEMENT Ivan Capital Joins CPI’s Two Largest, Unaffiliated Stockholders, Century Management and Lafitte Capital Management, In Supporting CPI’s Director Nominees ST. LOUIS, July 1, 2009 – CPI Corp. (NYSE: CPY) today announced that it has received a letter of support from Ivan Capital Management, Inc., a significant CPI investor, pledging to vote its shares for all of CPI’s director nominees on the WHITE proxy card at the Company’s July 8, 2009 Annual Meeting of Stockholders. Ivan Capital joins CPI’s two largest, unaffiliated stockholders, Century Management and its affiliate, Van Den Berg Management, and Lafitte Capital Management in pledging to vote their shares for CPI's director nominees.Century Management and Lafitte Capital in the aggregate owned approximately 23% of the Company's outstanding shares as of the May 9, 2009 record date. The full text of the June 30,, 2009 letter from Mark F. Ivan, President of Ivan Capital Management, to David Meyer, Chairman of CPI’s board of directors follows: “Dear David: As a significant investor in CPI, we have a substantial interest in the election of directors at the upcoming Annual Meeting and in the Company’s future strategy, operations and business development plans.Accordingly, we have spent a significant amount of time analyzing the statements and positions of both CPI and Ramius Group. After careful deliberation, we believe that our interests are best served by the election of the six nominees proposed by CPI. Furthermore, as we considered the CPI director nominees in comparison to those put forth by Ramius, it became apparent that CPI’s candidates would better serve shareholder interest. Accordingly, Ivan Capital intends to vote its shares in favor of CPI’s six director nominees. Sincerely, Mark F.
